Citation Nr: 0431342	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-06 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than September 
26, 2000, for a grant of entitlement to service connection 
for a residual scar and muscle atrophy of the left trunk.

2.  Entitlement to an effective date earlier than September 
26, 2000, for a grant of entitlement to service connection 
for a residual scar from a gunshot wound of the left arm.

3.  What rating is assignable for a residual scar and muscle 
atrophy of the left trunk from September 26, 2000?


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, in which service 
connection was established for a residual scar and muscle 
atrophy of the left trunk and for a residual scar from a 
gunshot wound of the left arm, each effective from September 
26, 2000.  At that time, a 20 percent schedular evaluation 
was assigned for the residual scar and muscle atrophy of the 
left trunk as of September 26, 2000.  

In March 2003, the veteran requested that he be afforded an 
RO hearing.  That proceeding was scheduled for June 2003, 
notice of which was furnished to him at his address of 
record, but he failed to report for his scheduled hearing.  
No other request for a hearing remains pending.

Pursuant to the veteran's motion, this matter has been 
advanced on the Board's docket for expedited review.

The issue of the rating to be assigned for a residual scar 
and muscle atrophy of the left trunk is addressed in the 
REMAND portion of this document and is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.




FINDING OF FACT

A claim of entitlement to service connection was not filed by 
the veteran as to either a residual scar and muscle atrophy 
of the left trunk, or for a residual scar of the left arm, 
prior to September 26, 2000.


CONCLUSION OF LAW

An effective date earlier than September 26, 2000, is not for 
assignment for grants of entitlement to service connection 
for a residual scar and muscle atrophy of the left trunk, or 
for a residual scar of the left arm.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.  

As for claims for disability compensation based on direct 
service connection, the effective date to be assigned is the 
day following separation from active service or the date 
entitlement arose, if a claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The undersigned further notes that 38 U.S.C.A. § 5101(a) 
(West 2002) mandates that a claim must be filed in order for 
any type of benefit to accrue or be paid.  See Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).  

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2003).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a) (2003).  When determining the 
effective date of an award of compensation benefits, the 
Board is required to review all the communications in the 
file that could be interpreted to be a formal or informal 
claim for benefits.  See Servello v. Derwinski, 3 Vet.App. 
196, 198 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002).  

A review of the record shows that the veteran's initial claim 
for VA compensation was received by the RO on September 26, 
2000.  That fact is not disputed by the veteran.  His only 
documented contact with VA prior to September 26, 2000, was 
his submission in May 1946 of a VA Rehabilitation Form 1959, 
Veteran's Application for a Course of Education or Training 
or a Refresher or Retraining Course under Part VIII.  The 
only other documents then on file were a War Department 
Adjutant General's Office  Form 53-55, Enlisted Record and 
Report of Separation, and a War Department Adjutant General's 
Office Form 100, Separation Qualification Record, which were 
received by the RO in February 1946.  It is not contended or 
otherwise shown that the materials on file prior to September 
26, 2000, constituted a formal or informal claim for 
entitlement to service connection for residuals of inservice 
wounds involving the left trunk or left arm.  

Given that a claim for service connection for either entity 
was not received by VA prior to September 26, 2000, and 
inasmuch as a claim therefor is a necessary prerequisite for 
the establishment of entitlement to service connection for 
either a residual scar and muscle atrophy of the left trunk, 
or a residual scar of the left arm, the claim for earlier 
effective dates for the grants of service connection for each 
must be denied.  

Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOPGCPREC 5-2004, 69 Fed. Reg. 59989 
(2004).  Hence, no further notice is in order.


ORDER

An effective date earlier than September 26, 2000, for a 
grant of entitlement to service connection for a residual 
scar and muscle atrophy of the left trunk, is denied.

An effective date earlier than September 26, 2000, for a 
grant of entitlement to service connection for a residual 
scar from a gunshot wound of the left arm, is denied.


REMAND

It is argued by the veteran that VA has failed to comply with 
its duties to notify and assist in this instance as to the 
rating warranted for scar and muscle atrophy of the left 
trunk.  Notice of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
was furnished to the veteran in the RO's letter of September 
2001 to the veteran.  That letter, however, did not 
adequately explain the division of responsibility between the 
veteran and VA in obtaining Federal and non-Federal records, 
nor was that distinction, to include the specific evidence 
that each party would secure, clarified in any subsequent 
notice to the veteran.  Remand is required to provide the 
necessary notice.  See Charles v. Principi, 16 Vet.App. 370 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

It is also apparent that the RO previously learned through 
contact with the National Personnel Records Center that the 
veteran's service medical records were destroyed by fire.  
Notice of that fact was not, however, provided to the 
veteran.  Information was obtained by the RO in March 2002 
from hospital admission cards created by the Office of the 
Surgeon General with respect to two periods of inservice 
hospitalization.  That notwithstanding, the veteran argues 
that the inservice hospital records are necessary to identify 
the extent of the initial wound and its prolonged treatment, 
for the purpose of determining what schedular evaluation is 
for initial assignment therefor.  While the possibility of 
locating further service medical records may be slight, the 
RO has not provided the veteran the necessary notice of their 
unavailability or otherwise determined that the records do 
not exist or that continued efforts to locate same would be 
futile.  See 38 C.F.R. § 3.159(b)(2), (e) (2003).  Further 
actions in this regard are needed on remand.

The record also reflects that the veteran was last afforded 
VA medical examinations in January and June 2001.  Those 
reports are now stale.  Obtaining further medical data both 
as to the extent of the shrapnel wound of the left trunk and 
the resulting impact, particularly in light of the recent 
change in the rating criteria for skin disorders, is 
advisable in this case.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what specific information and 
evidence is needed to substantiate his 
claim as to what rating is assignable for 
a residual scar and muscle atrophy of the 
left trunk.  The veteran must be notified 
what specific portion of any needed 
evidence VA will secure, and what 
specific portion of any needed evidence 
he himself must obtain.  The RO should 
also advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.  The RO 
should also notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  The RO must undertake further efforts 
to locate the veteran's service medical 
records.  All attempts to locate those 
records must be documented in writing and 
made a part of the claims folder.  If the 
RO cannot locate the records in question, 
it must formally determine whether such 
records exist or whether further efforts 
to obtain the records would be futile.  
Notice to the veteran, as provided by 
38 C.F.R. § 3.159(e) is required.  

3.  Thereafter, the veteran should be 
afforded VA orthopedic, neurological, and 
dermatological examinations for the 
evaluation of the nature and severity of 
any left trunk shrapnel wound residuals.  
The veteran's claims folder must be made 
available to each examiner for review.  
The examinations are to include a 
detailed review of the veteran's history 
and current complaints, as well as 
comprehensive clinical evaluations and 
all diagnostic testing necessary to 
determine the full extent of all 
disability present.  All applicable 
diagnoses must be fully set forth.

(a)  The examiner(s), as 
applicable, must specify 
whether and to what degree any 
applicable muscle group is 
adversely affected by the left 
trunk wound and its residuals, 
noting any loss of muscle 
power, weakness, lowered 
threshold of fatigue, fatigue-
pain, incoordination, or 
uncertainty of movement.  The 
degree to which any applicable 
muscle group is impaired should 
be expressed as slight, 
moderate, moderately severe, or 
severe.

(b)  The examiner(s), as 
applicable, must determine 
whether any affected joint or 
body area exhibits weakened 
movement, excess fatigability, 
or incoordination attributable 
to the service-connected 
disability.  If feasible, any 
determination should be 
expressed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or 
incoordination.

(c)  The examiner(s), as 
applicable, must express an 
opinion on whether any pain in 
the affected area could 
significantly limit functional 
ability during flare-ups or 
when affected part is used 
repeatedly over a period of 
time.  This determination 
should, if feasible, be 
portrayed in terms of the 
degree of additional range of 
motion loss due to pain on use 
or during flare-ups.

4.  After completion of the requested 
examinations, the RO must review the 
examination reports.  If any report is 
not in complete compliance with the 
instructions provided, action must be 
undertaken to return any deficient report 
to the applicable examiner for corrective 
actions

5.  Lastly, the RO must readjudicate the 
merits of the veteran's claims as to what 
rating is assignable for a residual scar 
and muscle atrophy of the left trunk from 
September 26, 2000, based on all the 
evidence of record and all governing 
legal authority, including the VCAA, its 
implementing regulations, and the 
opinions of those Federal courts 
interpreting such body of law.  
Consideration must be accorded the 
holding in Fenderson v. West, 12 Vet.App. 
119 (1999), as to staged ratings, and the 
rating criteria for skin disorders in 
effect prior to and on August 30, 2002, 
see 38 C.F.R. § 4.118 (2002); 38 C.F.R. 
§ 4.118 (2003).  If any benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this 
remand is to preserve the veteran's due process rights and to 
obtain additional procedural and evidentiary development.  No 
inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



